

Exhibit 10.1


AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”), dated as of
December 31, 2005, by and between MEDIALINK WORLDWIDE INCORPORATED, a Delaware
corporation with offices at 708 Third Avenue, New York, New York 10017 (the
“Corporation”), and LAURENCE MOSKOWITZ, an individual residing at 21 Hawkwood
Lane, Greenwich, Connecticut 06830 (the “Executive”).
 
W I T N E S S E T H:


WHEREAS, the Corporation desires to continue the services of Executive upon the
terms and conditions hereinafter set forth; and


WHEREAS, Executive desires to render services to the Corporation upon the terms
and conditions hereinafter set forth.


NOW, THEREFORE, the parties mutually agree as follows:


Section 1.  Employment. The Corporation hereby employs Executive and Executive
on the Effective Date (as hereinafter defined) accepts such employment, as an
executive of the Corporation, subject to the terms and conditions set forth in
this Agreement.


Section 2.  Duties. Executive shall be employed as Chairman, President and Chief
Executive Officer of the Corporation and may be elected to such other offices of
the Corporation as the Board of Directors of the Corporation (the “Board”) shall
determine. For so long as Executive shall be employed by the Corporation, he
shall be nominated to the Board. Executive shall perform such duties that are
consistent with his position as Chairman, President and Chief Executive as may
be assigned to him from time to time by the Board. If requested by the
Corporation, Executive shall serve on any committee of the Board without
additional compensation. During the Term, Executive shall devote all of his
available business time to the performance of his duties hereunder unless
otherwise authorized by the Board. Executive’s duties shall be performed in the
New York Metropolitan area which shall include Long Island, New York City,
Westchester County, northern New Jersey and southwestern Connecticut (“New York
Metropolitan Area”). The Corporation cannot require Executive to relocate beyond
the New York Metropolitan Area.


Section 3.  Term of Employment. The term of Executive’s employment shall
continue as of the date hereof (the “Effective Date”) and shall be automatically
renewed each December 31 unless either party gives the other party written
notice of termination at least one-hundred and eighty (180) days prior to the
end of the calendar year or unless earlier terminated in accordance with the
provisions hereof (the “Term”).


Section 4.  Compensation of Executive.


 
 

--------------------------------------------------------------------------------

 
4.1.  Compensation. The Corporation shall pay to Executive as annual
compensation for his services hereunder a base salary (“Salary”) in an amount
equal to Four Hundred and Twenty-Seven Thousand and 00/100 ($427,000.00)
Dollars. The Salary shall be reviewed every January 1st for merit increases, but
shall, in any event, be increased each January 1st by at least the percentage
increase, if any, in the Consumer Price Index, as defined herein, for the most
recent calendar month for which the Consumer Price Index has been published over
the Consumer Price Index for the same calendar month in the immediately
preceding year. As used herein, the “Consumer Price Index” shall mean the
Consumer Price Index for All Urban Consumers, New York - Northeastern New Jersey
area (1982-84=100) issued by the Bureau of Labor Statistics of the United States
Department of Labor; provided that in the event the Consumer Price Index shall
hereafter be converted to a different standard reference base or otherwise
revised, the determination of the salary increase shall be made with the use of
such conversion factor, formula or table for converting the Consumer Price Index
as may be published by the Bureau of Labor Statistics. The Salary shall be
payable bi-weekly less such deductions as shall be required to be withheld by
applicable law and regulations. Executive shall participate in the Corporation’s
Bonus Plan. Such Bonus shall be determined by the Corporation’s Compensation
Committee. Notwithstanding the foregoing, the minimum annual Bonus shall be 30%
of Executive’s Salary; provided, however, that Executive shall only be entitled
to receive such Bonus in the event the Corporation attains the annual goals set
by the Compensation Committee. The goals set by the Compensation Committee shall
be consistent with the goals set by the Compensation Committee in prior years
and shall be communicated to Executive in writing.


4.2.  Deferral of Compensation. Notwithstanding anything to the contrary
provided in this Agreement, Executive may elect, at his sole option and
discretion, to defer the payment of any portion of his Salary or bonus (the
“Deferral Option”). The following provisions shall apply with respect to the
Deferral Option:


(a)  If Executive wishes to defer a portion of his compensation for any calendar
year during the Term, Executive shall give written notice thereof to the
Corporation not later than fifteen (15) days prior to the commencement of such
year (the “Deferral Notice”). If pursuant to a Deferral Notice, Executive
exercises the Deferral Option for any year during the Term, the deferred amount
will not be paid to Executive in accordance with the provisions of Section 4.1,
but, as of the date on which such payment would otherwise have been made under
Section 4.1, the amount thereof will be deemed contributed to and to be and
become a part of the Deferred Compensation Account, as hereinafter defined, and
all of the relevant provisions of this Section 4.2 shall apply with respect
thereto.


(b)  The Corporation shall establish a “Deferred Compensation Account” for the
benefit of Executive. During the Term, the Corporation shall deposit Executive’s
deferred compensation in the Deferred Compensation Account, which shall be in
the form of a money market account, certificate of deposit or similar
instrument, stocks, whether common, preferred or otherwise, bonds and other
securities or mutual funds (collectively, “Investment Funds”), pursuant to the
Deferral Notice and as directed by Executive.


(c)  All interest, dividends, gains, losses and other additions or returns
thereon shall be credited to Executive’s Deferred Compensation Account. In the
event a separate Investment Fund is not maintained for the accrued amount in the
Deferred Compensation Account, then interest on such amount shall be credited at
the end of each calendar quarter at a rate equal to the prime rate, as
determined from time to time.


 
 

--------------------------------------------------------------------------------

 
(d)  The amount of the Deferred Compensation Account shall be paid to Executive
upon his reaching the earlier of age of sixty-five (65) or the Corporation’s
normal retirement age, if any, if Executive’s employment with the Corporation
has terminated. Upon such event, five (5%) percent of the then value of the
Deferred Compensation Account shall be paid to Executive each quarter until
Executive has received all of the value of such Account. In the event of a
Change of Control, as hereinafter defined, the entire value of the Deferred
Compensation Account shall be immediately paid to Executive.


(e)  Executive’s exercise of, or failure to exercise, his rights under this
Section 4.2 for any calendar year, shall not affect Executive’s right to
exercise his rights with respect to any other calendar year.


(f)  It is the intention of the parties that all Deferred Compensation hereunder
shall constitute an unfunded arrangement for purposes of Title I of the Employee
Retirement Income Security Act of 1974 and all rights created pursuant to this
Agreement with respect to the Deferred Compensation shall be an unsecured
contractual right of Executive, his estate and his beneficiaries against the
Corporation. Executive acknowledges that any assets the Corporation invests are
intended to provide the Corporation with a source of funds to assist it in
meeting its liabilities under this Agreement and that the assets in the separate
funds are subject to the claims of the Corporation’s general creditors under
Federal and state law in the event of insolvency.


4.3.  Expenses. The Corporation shall pay or reimburse Executive for all
reasonable and necessary business, travel or other expenses incurred by him in
the course of his duties with the prior consent of the Corporation, upon proper
documentation thereof.


4.4.  Benefits. During the Term, Executive shall be entitled to participate in
such pension, profit sharing, group insurance, stock option, hospitalization,
and group health benefit plans and all other plans and benefits as the
Corporation provides to its Executives. Executive shall be entitled to four
weeks of paid vacation per year. In addition, the Corporation shall provide
Executive an automobile allowance of Seven Hundred ($700) Dollars per month
during the Term.


4.5.  Relocation. In the event Executive is asked to relocate outside the New
York Metropolitan Area, as such term is defined in Section 2, the Corporation
will negotiate an appropriate relocation package for Executive. Nothing
contained herein shall require Executive to agree to such relocation.


4.6.  Discretionary Payments. Nothing herein shall preclude the Corporation from
paying Executive such additional bonuses or other compensation, as the Board, in
its discretion, may authorize from time to time.


4.7.  Stock Options. Upon the death or Disability, as hereinafter defined, of
Executive or in the event Executive is terminated without cause or as a result
of a Change in Control, as hereinafter defined, all stock options granted to
Executive, under the Corporation’s Amended and Restated Stock Option Plan,
including non-vested options, shall automatically become vested and immediately
exercisable.


 
 

--------------------------------------------------------------------------------

 
Section 5.  Termination.


5.1.  Termination of Employment. This Agreement shall terminate on December 31
of the year in which notice is given by either party pursuant to Section 3, or
upon the death, Disability, termination of employment of Executive For Cause, as
hereinafter defined, termination of the employment of Executive without cause or
because Executive wrongfully leaves his employment hereunder (i.e., a voluntary
termination by Executive other than a termination by Executive pursuant to
Section 3 or Section 5.6 hereof).


5.2.  Termination For Cause. In the event of a termination For Cause or because
Executive wrongfully leaves his employment hereunder, the Corporation shall pay
Executive all accrued and unpaid Salary and vacation through the date of
termination.


5.3.  Termination Without Cause. In the event of a termination without cause or
in the event the Corporation gives Executive written notice of termination
pursuant to Section 3, then for the balance of the calendar year in which such
notice or termination without cause occurs, Executive shall be entitled to
continue to participate in the hospitalization, group health benefit and
disability plans of the Corporation on the same terms and conditions as
immediately prior to his termination and shall continue to receive his Salary.
The termination of employment due to the failure of Executive to relocate shall
be deemed a termination without cause. Upon a termination without cause, the
provisions of Section 8 of this Agreement shall also apply. In the event the
Corporation terminates the employment of Executive hereunder without cause,
Executive shall be entitled to receive the amounts provided in this Section 5.3
regardless of whether Executive obtains, or attempts to obtain, subsequent
employment and regardless of whether Executive receives benefits pursuant to
Section 8.


5.4.  Termination Upon Death. In the event of a termination upon the death of
Executive, the Corporation shall pay to any person designated by Executive in
writing or, if no such person is designated, to his estate, the Salary which
would otherwise be payable to Executive for eighteen (18) months from the date
of death. In addition, the Corporation shall pay for eighteen (18) months from
the date of death, on behalf of Executive’s surviving dependents, the COBRA
insurance premiums of such dependents. No provisions of this Agreement shall
limit any of Executive’s rights under any insurance, pensions or other benefit
programs of the Corporation for which Executive shall be eligible at the time of
such death.


5.5.  Termination Upon Disability. In the event of a termination upon the
Disability of Executive, the Corporation shall pay to Executive or any person
designated by Executive an amount equal to the Disability Payment, as herein
defined, for eighteen (18) months from the date of Disability. The Disability
Payment shall be an amount equal to the Salary which would otherwise be payable
to Executive, less any monies received by Executive or any person designated by
Executive pursuant to disability income policies maintained by the Corporation
on behalf of Executive. Upon termination upon Disability, the provisions of
Section 9 shall apply. In addition, the Corporation shall pay for eighteen (18)
months from the date of Disability, the COBRA insurance premiums of Executive
and his dependents.


 
 

--------------------------------------------------------------------------------

 
5.6.  Voluntary Termination of Employment Agreement Prior to the Expiration of
the Term. In the event (i) there is a change of a majority of the members of the
Board in any three (3) month period; or (ii) the Board imposes two or more
changes in the senior management team of the Corporation over the objection of
the remaining senior managers; or (iii) the Board makes a change in the then
core business of the Corporation over the objection of the senior management
team; or (iv) the Corporation effects a substantial acquisition, disposition or
business combination over the objection of senior management; or (v) the
Corporation materially breaches any of the material terms of this Agreement,
including, without limitation, a reduction of Executive’s Salary, then Executive
shall have the right to voluntarily terminate this Agreement by giving written
notice (“Notice”) to the Board of his desire to terminate his employment. Upon
receipt of such Notice, the Board shall appoint one of its members to meet with
Executive and attempt to reach a resolution of such differences. If such
differences are not resolved to Executive’s satisfaction within thirty (30) days
of such Notice (“Irreconcilable Differences”), then Executive may send a further
notice (the “Termination Notice”) to the Board terminating his employment. In
such event, Executive’s voluntary termination pursuant to this Section 5.6 shall
be treated as a “termination without cause” under Section 5.3, and the
provisions of Section 5.3 and Section 8 of this Agreement shall apply.


5.7.  Definition of “For Cause”. As used herein, the term “For Cause” shall mean
(i) Executive’s indictment, plea or conviction in a court of law of any crime or
offense involving willful misappropriation of money or other property or any
other crime involving moral turpitude which constitutes a felony, whether or not
involving the Corporation; (ii) disobedience of a material directive, other than
a directive to relocate to an office of the Corporation more than thirty (30)
miles from the office where Executive is employed pursuant to this Agreement,
from the Board consistent with Executive’s duties hereunder, if such
disobedience is not cured within 20 days after written notice thereof;
(iii) Executive’s habitual drunkenness or habitual use of illegal substances, in
either case continuing after warning; (iv) failure to cooperate with
governmental or regulatory investigation, concerning the Corporation or
Executive; (v) failure to honestly provide the certification as required under
Sections 302 and 906 of the Sarbanes-Oxley Act and regulations promulgated
thereunder; or (vi) a material breach of his responsibilities under this
Agreement, if such material breach is not cured within 20 days after written
notice thereof. With respect to (i) above, in the event of Executive’s
indictment, Executive shall receive his Salary for the balance of the calendar
year in which such indictment occurs, unless convicted or he enters a plea of
guilty. Any notice required to be given by the Corporation pursuant to any
clause of the definition of For Cause shall specify the nature of the conduct
allegedly constituting For Cause and the manner in which the Corporation
requires such conduct to be cured. In addition, in the event the Corporation
terminates Executive’s employment For Cause, it must provide Executive with a
written notice specifying the reasons constituting For Cause.


 
 

--------------------------------------------------------------------------------

 
Section 6.  Disability.


6.1.  Definition. In the event Executive is mentally or physically incapable or
unable to perform his regular and customary duties of employment with the
Corporation for a period of ninety (90) days in any one hundred twenty (120) day
period during the Term, Executive shall be deemed to be suffering from a
“Disability”.


6.2.  Payment During Disability. In the event Executive is unable to perform his
duties hereunder by reason of a disability, which disability does not constitute
a Disability, the Corporation shall continue to pay Executive his Salary and
benefits during the continuance of such disability.


Section 7.  Vacations and Personal Days. Executive shall be entitled to vacation
and personal days in accordance with Corporation policy. Executive’s Salary
shall be paid in full during his vacation and personal days. Executive shall
take his vacation at such time or times as Executive and the Corporation shall
determine is mutually convenient.


Section 8.  Severance Payment.
 
8.1.  In the event the Corporation gives Executive written notice of termination
pursuant to Section 3 or Executive’s employment is terminated without cause or
voluntarily (in accordance with Section 5.6) by Executive, Executive shall be
offered the opportunity to execute a separation and release agreement prepared
by, and satisfactory to the Corporation. Contingent upon Executive signing and
adhering to such separation and release agreement, Executive shall receive a
severance payment (the “Severance Payment”) equal to the sum of (i) 300% of the
Salary in effect as of Executive’s last day of employment plus (ii) 155% of the
amount that Executive earned as a Bonus pursuant to Section 4.1 hereof for the
fiscal year immediately preceding the termination.


8.2.  The Severance Payment shall be payable over the four year period
commencing on the date Executive ceases to receive payments pursuant to Section
5.3 hereof (hereinafter referred to as the “Severance Period”). The Severance
Payment shall be payable semi-monthly less such deductions as shall be required
to be withheld by applicable laws and regulations during the Severance Period as
follows:


(a)  Thirty-One (31%) of the Severance Payment shall be payable in equal
installments over the first 12 months (“Year One”) of the Severance Period;


(b)  Twenty-Six (26%) of the Severance Payment shall be payable in equal
installments over the next 12 months (“Year Two”) of the Severance Period;


(c)  Twenty-Three (23%) of the Severance Payment shall be payable in equal
installments over the next 12 months (“Year Three”) of the Severance Period; and


(d)  Twenty (20%) of the Severance Payment shall be payable in equal
installments over the final 12 months (“Year Four”) of the Severance Period;


 
 

--------------------------------------------------------------------------------

 
8.3.  In the event Executive receives the Severance Payment in accordance with
this Section 8, Executive shall nevertheless be entitled to receive the payments
and benefits set forth in Section 5.3 in accordance with the terms thereof and
the Severance Payment shall not affect his right to such payments and benefits.


Section 9.  Disability Plan. In the event Executive’s employment is terminated
due to Disability, Executive shall be entitled to disability payments pursuant
to the disability plan contained in this Section 9. Such disability payments
shall be for a term of four (4) years commencing from the January 1 following
the termination of employment due to Executive’s Disability. Executive shall be
compensated during such period at a rate equal to the Disability Rate, as
hereinafter defined. Executive shall remain subject to the same terms and
conditions contained in Section 12 hereof, except that the Restricted Period
shall mean a period equal to the four (4) year disability term plus an
additional one (1) year. As used herein, the term “Disability Rate” shall mean
the following: (a) for the first twelve (12) months of his disability period,
the Disability Rate shall be a rate equal to (i) 90% of the Salary in effect as
of Executive’s last day of employment (the “Last Salary”) and (ii) one-half of
the amount that Executive earned as a Bonus pursuant to Section 4.1 hereof for
the fiscal year immediately preceding the termination (the “Last One-Half
Bonus”), and (b) for each twelve (12) months thereafter, the Disability Rate
shall be determined by multiplying the Last Salary and the Last One-Half Bonus
by the Applicable Percentage set forth in the schedule below as follows:



 
Applicable Percentage
Second Period
80%
Third Period
70%
Fourth Period
60%

 
The Disability Rate shall be payable semi-monthly less such deductions as shall
be required to be withheld by applicable laws and regulations.


Notwithstanding anything to the contrary contained herein, the Disability Rate
during the disability period shall be reduced by any monies received by
Executive pursuant to disability income policies maintained by the Corporation
on behalf of Executive.


Section 10.  Change in Control.


10.1.  Payment on Change in Control.


(a)  In the event of a Change in Control, as hereinafter defined, of the
Corporation at any time during the Term, followed by Executive’s employment
hereunder being terminated for any reason whatsoever by the Corporation, its
successor or Executive, including voluntary termination by Executive within
twenty-four (24) months of a Change in Control, the Corporation and/or its
successor shall be obligated to furnish Executive with an office consistent with
the office provided to Executive immediately prior to such termination at a
comparable location for a period of one (1) year and to pay to Executive a lump
sum in an amount equal to three (3) times: (i) the Salary to be paid to
Executive pursuant to Section 4 hereof for the calendar year in which such
termination occurs, plus (ii) the bonus declared payable to Executive for the
immediately preceding calendar year pursuant to Sections 4.1 and 4.6 hereof, and
(iii) the amount credited to Deferred Compensation for the immediately preceding
calendar year. The payment of the above amount shall be made as soon as
practicable after Executive’s termination of employment, but in no event more
than thirty (30) days after termination and shall be in addition to any other
payments to which Executive may be entitled pursuant to Sections 4.7, 5 and 6
hereof. In addition, the Corporation shall: (i) continue to allow Executive to
participate in the hospitalization, group health benefit and disability plans of
the Corporation for 12 months from the date of Executive’s termination of
employment on the same terms and conditions as immediately prior to Executive’s
termination (or provide the equivalent thereof if such plans do not allow such
participation); (ii) continue to pay to Executive the automobile allowance
provided in Section 4.4 hereof until the end of the automobile lease then in
effect (but not for more than three (3) years);and (iii) provide appropriate
outplacement services the cost of which shall not exceed $15,000 as selected by
Executive for up to 12 months from the date of Executive’s termination of
employment.


 
 

--------------------------------------------------------------------------------

 
(b)  In the event it shall be determined that any payment or distribution to or
for the benefit of Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, but
determined without regard to any additional payments required under this
paragraph of Section 10.1 (a “Payment”)) is subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”) in
connection with a Change in Control of the Corporation or any interest or
penalties are incurred by Executive with respect to such excise tax (such excise
tax, together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), then Executive shall be entitled to receive an
additional payment (a “Gross-Up Payment”) from the Corporation in an amount such
that after payment by Executive of all taxes including, without limitation, any
income taxes (and any interest and penalties imposed with respect thereto) and
any Excise Tax imposed upon the Gross-Up Payment, Executive retains an amount of
the Gross-Up Payment equal to the Excise Tax imposed upon the Payments.


10.2.  Change in Control Defined. A “Change in Control” shall be deemed to occur
upon the earliest to occur after the date of this Agreement of any of the
following events:


(a)  Acquisition of Stock by Third Party. Any Person (as hereinafter defined) is
or becomes the Beneficial Owner (as hereinafter defined), directly or
indirectly, of securities of the Corporation representing thirty-three (33%)
percent or more of the combined voting power of the Corporation’s then
outstanding securities and such Person has initiated in the past or thereafter
initiates actions or demonstrates an intent to influence or control the
business, affairs or management of the Corporation or to cause the Corporation
to enter into a transaction or a series of transactions with such Person or a
third party without the prior consent or request of the Board;


(b)  Change in Board of Directors. During any period of 12 months, individuals
who at the beginning of such period constitute the Board, and any new director
whose election by the Board or nomination for election by the Corporation’s
stockholders was approved by a vote of at least a majority of the directors then
still in office who either were directors at the beginning of the period or
whose election or nomination for election was previously so approved, cease for
any reason to constitute at least a majority of the Board;


 
 

--------------------------------------------------------------------------------

 
(c)  Corporate Transactions. The effective date of a merger or consolidation of
the Corporation with any other entity, other than a merger or consolidation
which would result in the voting securities of the Corporation outstanding
immediately prior to such merger or consolidation continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) more than 51% of the combined voting power of the voting
securities of the surviving entity outstanding immediately after such merger or
consolidation and with the power to elect at least a majority of the Board or
other governing body of such surviving entity;


(d)  Liquidation. The approval by the shareholders of the Corporation of a
complete liquidation of the Corporation or an agreement for the sale or
disposition by the Corporation of all or substantially all of the Corporation’s
assets; and


(e)  Other Events. There occurs any other event of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A (or a response to any similar item on any similar schedule or form)
promulgated under the Exchange Act, whether or not the Corporation is then
subject to such reporting requirement.


(f)  Certain Definitions. For purposes of this Section 10, the following terms
shall have the following meanings:


a.  “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.


b.  “Person” shall have the meaning as set forth in Section 13(d) and 14(d) of
the Exchange Act; provided, however, that Person shall exclude (i) the
Corporation, (ii) any trustee or other fiduciary holding securities under an
employee benefit plan of the Corporation, and (iii) any corporation owned,
directly or indirectly, by the shareholders of the Corporation in substantially
the same proportions as their ownership of stock of the Corporation.


c.  “Beneficial Owner” shall have the meaning given to such term in Rule 13d-3
under the Exchange Act: provided, however, that Beneficial Owner shall exclude
any Person otherwise becoming a Beneficial Owner by reason of the shareholders
of the Corporation approving a merger of the Corporation with another entity.


10.3.  Coordination with Section 8. Notwithstanding anything to the contrary
contained herein, the parties agree that in the event there is a Change in
Control and Executive receives payments as provided in Section 10.1 hereof, then
Executive shall not receive the Severance Payment pursuant to the provisions of
Section 8 hereof.


 
 

--------------------------------------------------------------------------------

 
Section 11.  Disclosure of Confidential Information.


11.1.  Principal Business. Executive hereby acknowledges that the principal
business of the Corporation is providing video and audio production and
satellite and other distribution services to television and radio stations and
Internet sites for corporations and other organizations seeking to communicate
their news to the public; corporation communications consultation and production
primarily employing audio and video capabilities; distribution of public
relations text, audio and video to news media and the general public via
satellite, streaming media, cassette, wire or other means; distribution of press
releases by the Internet, mail and facsimile; the maintenance of databases of
media contacts for and on behalf of clients; providing closed-captioned text and
associated streaming video clips; electronic tracking of watermark embedded
materials that are distributed or broadcast for the purpose of reporting such
broadcast or distribution; and such other businesses as the Corporation may
conduct from time to time (the “Business”). Executive acknowledges that he has
and will be acquiring confidential information concerning the Corporation and
the Business and that, among other things, his knowledge of the Business will be
enhanced through his employment by the Corporation. Executive acknowledges that
such information is of great value to the Corporation, is the sole property of
the Corporation, and has been and will be acquired by him in confidence. In
consideration of the obligations undertaken by the Corporation herein, Executive
will not, at any time, during or after the Term, reveal, divulge or make known
to any person, any information which is treated as confidential by the
Corporation and not otherwise in the public domain or previously known to him.
Executive agrees that all materials or copies thereof containing confidential
information of the Corporation in Executive’s custody or possession will not, at
any time, be removed from the Corporation’s premises without prior written
consent of an executive officer of the Corporation (except as reasonably
necessary in the discharge of Executive’s duties hereunder) and shall be
delivered to the Corporation upon the earlier of (i) a request by the
Corporation or (ii) the termination of Executive’s employment with the
Corporation. After such delivery, Executive shall not retain any such materials
or copies thereof.


11.2.  Developments.


(a)  Executive agrees to make full and prompt disclosure to the Corporation of
all inventions, improvements, discoveries, methods, developments, computer
software (and programs and code) and works of authorship, whether or not
patentable or copyrightable, which were or are created, made, conceived or
reduced to practice by Executive or under Executive’s direction or jointly with
others during Executive’s employment by the Corporation or during Executive’s
provision of services as a consultant to the Corporation, whether or not during
normal working hours or on the premises of the Corporation (all of which are
collectively referred to in this Agreement as “Developments”).


(b)  Executive also agrees to assign and, by executing this Agreement, Executive
does hereby assign, to the Corporation (or to any person or entity designated by
the Corporation) all of Executive’s rights, titles and interests, if any, in and
to all Developments and all related patents, patent applications, copyrights and
copyright applications. However, this Section 11(c) shall not apply to
Developments (i) which do not relate to the present or planned business or
research and development of the Corporation and (ii) which are made and
conceived by Executive: (A) at a time other than during normal working hours,
(B) not on the Corporation’s premises and (C) not using the Corporation’s tools,
devices, equipment or proprietary information. Executive understands that to the
extent that the terms of this Agreement shall be construed in accordance with
the laws of any state which precludes a requirement in an employee’s agreement
to assign certain classes of inventions made by an employee, this Section shall
be interpreted not to apply to any invention which a court rules and/or the
Corporation agrees falls within such class or classes. Executive also agrees to
waive all claims to moral and/or equitable rights in any Developments.


 
 

--------------------------------------------------------------------------------

 
(c)  Executive agrees to cooperate fully with the Corporation, both during and
after Executive’s employment with the Corporation, with respect to the
procurement, maintenance and enforcement of copyrights, patents and other
intellectual property rights (both in the United States and foreign countries)
relating to Developments. Executive agrees that he will sign all papers,
including, without limitation, copyright applications, patent applications,
declarations, oaths, formal assignments, assignments of priority rights, and
powers of attorney, which the Corporation may deem necessary or desirable in
order to protect its rights and interests in any Development. Executive further
agrees that if the Corporation is unable, after reasonable effort, to secure
Executive’s signature on any such papers, any executive officer of the
Corporation shall be entitled to execute any such papers as Executive’s agent
and attorney-in-fact, and Executive hereby irrevocably designates and appoints
each executive officer of the Corporation as Executive’s agent and
attorney-in-fact to execute any such papers on Executive’s behalf, and to take
any and all actions as the Corporation may deem necessary or desirable, in order
to protect its rights and interests in any Development, under the conditions
described in this sentence.


11.3.  Survival. The provisions of this Section 11 shall survive Executive’s
employment hereunder for (i) a period of five (5) years commencing on the date
this Agreement is terminated or (ii) a period of two (2) years from the end of
the Severance Period, as the case may be.


Section 12.  Restrictive Covenant.


12.1.  Covenant Not To Compete.


(a)  Executive recognizes that the services to be performed by him hereunder are
special, unique and extraordinary. The parties confirm that it is reasonably
necessary for the protection of the Corporation that Executive agrees, and,
accordingly, Executive does hereby agree, that he will not, directly or
indirectly, in the Territory, as hereinafter defined, at any time during the
Restricted Period, as hereinafter defined:


d.  engage in the Business for his account or render any services which
constitute engaging in the Business, in any capacity to any entity; or become
interested in any entity engaged in the Business either on his own behalf or as
an officer, director, stockholder, partner, principal, consultant, associate,
employee, owner, agent, creditor, independent contractor, or co-venturer of any
third party or in any other relationship or capacity; or


e.  employ or engage, or cause to authorize, directly or indirectly, to be
employed or engaged, for or on behalf of himself or any third party, any
employee, representative or agent of the Corporation; or


 
 

--------------------------------------------------------------------------------

 
f.  solicit, directly or indirectly, on behalf of himself or any third party,
any client or vendor of the Corporation and its affiliates; or


g.  have an interest as an owner, lender, independent contractor, co-venturer,
partner, participant, associate or in any other capacity, render services to or
participate in the affairs of, any business which is competitive with, or
substantially similar to, the Business of the Corporation and its affiliates as
presently conducted and as may be conducted by the Corporation during the
Restricted Period.


(b)  If any of the restrictions contained in this Section 12 shall be deemed to
be unenforceable by reason of the extent, duration or geographical scope
thereof, or otherwise, then after such restrictions have been reduced so as to
be enforceable, in its reduced form this Section shall then be enforceable in
the manner contemplated hereby.


(c)  This Section 12 shall not be construed to prevent Executive from owning,
directly or indirectly, in the aggregate, an amount not exceeding two percent
(2%) of the issued and outstanding voting securities of any class of any
corporation whose voting capital stock is traded on a national securities
exchange or in the over-the-counter market.


(d)  Notwithstanding anything to the contrary set forth in this Section 12
(i) Executive shall not be prohibited from rendering services for news
organizations, or public relations departments or public relations agencies;
(ii) Executive may act as a news reporter or manager for an entity whose primary
function is journalism; (iii) Executive may act as a member of the internal
public relations staff of any corporation or entity who performs services for
only that corporation or its affiliates, including parent corporations,
subsidiaries, and joint ventures; and/or (iv) Executive may act as an account
executive or manager at a public relations agency directly serving that agency’s
clients. Notwithstanding the prior sentence, however, Executive may not, render
services, directly or indirectly, (i) for any organization, department, or
affiliate of such news organizations, corporate public relations departments, or
public relations agencies, whose primary purpose is to provide the production
and distribution of video or audio news releases that are competitive with, or
substantially similar to, the Business, and (ii) for any organization,
department, or affiliate of such news organizations, corporate public relations
departments, or public relations agencies, whose primary purpose is to provide
the research and analysis of public relations and public affairs campaigns as
determined through press clipping review, either on paper, video or audio tape
or electronic database searches that are competitive with or substantially
similar to the Business.


 
 

--------------------------------------------------------------------------------

 
12.2.  Restricted Period. The term “Restricted Period”, as used in this Section
12 shall mean: (i) the Term plus one (1) year; (ii) in the event Executive
receives the Severance Payment pursuant to Section 8, then the Restricted Period
shall continue until the end of the four (4) year term of the Severance Period;
and (iii) in the event that Executive ceased to be employed by the Corporation
within twenty- four (24) months after a Change in Control, then the Restricted
Period shall terminate upon the date such employment ceased if the transaction
or event which triggered the Change in Control was not approved in advance by
the Board which Board was comprised of a majority of Continuing Directors (as
such term is hereafter defined) or, if such transaction was approved in advance
by such Continuing Directors, then the Restricted Period shall continue for two
(2) years after such employment ceased. “Continuing Directors” as used in this
Section 12 shall mean the persons who constitute the Board on the date hereof
(together with their successors whose nominations were approved by a majority of
such persons).


12.3.  Territory. Executive acknowledges that the Corporation markets its
business worldwide and therefore the term “Territory” as used herein shall mean
the entire world.


12.4.  Survival. The provisions of this Section 12 shall survive the termination
of Executive’s employment hereunder and until the end of the Restricted Period
as provided in Section 12.2 hereof.


Section 13.  Rights and Remedies Upon Breach of Sections 11 or 12.


13.1.  Return of Benefits. If Executive breaches any of the provisions of
Sections 11 or 12 (the “Restrictive Covenants”), the Corporation shall have the
right and remedy to require Executive to account for and pay over to the
Corporation all compensation, profits, monies, accruals, increments or other
benefits (collectively, “Benefits”) derived or received by him as the result of
any transactions constituting a breach of the Restrictive Covenants, and
Executive shall account for and pay over such Benefits to the Corporation. In
addition, if Executive breaches any of the Restrictive Covenants,
(i) Executive’s unvested stock options shall immediately lapse and (ii) the
Corporation shall have the right to purchase from Executive Executive’s vested
stock options for the book value of the shares of Common Stock underlying such
vested options less the exercise price of such vested options. The Corporation
may set off any amounts due to the Corporation under this Section 13.1 against
any amounts owed to Executive by the Corporation.


13.2.  Injunctive Relief. Executive acknowledges that the services to be
rendered under the provisions of this Agreement are of a special, unique and
extraordinary character and that it would be difficult or impossible to replace
such services. Accordingly, Executive agrees that any breach or threatened
breach by him of Sections 11 or 12 of this Agreement shall entitle the
Corporation, in addition to all other legal remedies available to it, to apply
to any court of competent jurisdiction to enjoin such breach or threatened
breach without posting a bond or showing special damages. The parties understand
and intend that each restriction agreed to by Executive hereinabove shall be
construed as separable and divisible from every other restriction, that the
unenforceability of any restriction shall not limit the enforceability, in whole
or in part, of any other restriction, and that one or more of all of such
restrictions may be enforced in whole or in part as the circumstances warrant.
In the event that any restriction in this Agreement is more restrictive than
permitted by law in the jurisdiction in which the Corporation seeks enforcement
thereof, such restriction shall be limited to the extent permitted by law.


 
 

--------------------------------------------------------------------------------

 
Section 14.  Disclosure of Conflicts of Interest; Abstention from Speculation in
Securities of the Corporation or Clients.


14.1.  Conflicts of Interest; Speculation in Securities.


(a)  In order to avoid actual or apparent conflicts of interest, Executive shall
take all necessary actions to disclose to the Corporation any direct or indirect
ownership or financial interest (i) in any company, person or entity which is a
service provider to the Corporation or (ii) an actual or intended client of the
Corporation.


(b)  While Executive is employed by the Corporation, Executive shall abstain
from any direct or indirect acquisition of securities of (i) the Corporation,
except on the open market and except as offered by the Corporation to Executive
as incentives, bonuses or options, or (ii) the Corporation’s clients or
customers, except as may be specifically approved in writing by the Corporation
upon Executive’s prior written request; and from divulging or appropriating to
Executive’s own use or to that of others any secret, confidential or proprietary
information or knowledge regarding the Corporation, its clients or customers for
the purpose of speculation in the securities of any of them.


14.2.  General Requirements. Executive shall observe such lawful policies of the
Corporation as may from time-to-time apply.


14.3.  Insider Trading. Considering that the Corporation is a publicly-traded
corporation, Executive hereby agrees that Executive shall comply with the
Corporation’s existing policies regarding insider trading as set forth in the
Corporation’s Employee handbook as well as any and all federal and state
securities laws, including but not limited to those that relate to
non-disclosure of information, insider trading and individual reporting
requirements and shall specifically abstain from discussing the non-public
aspects of the Corporation’s business affairs with any individual or group of
individuals (e.g., Internet chat rooms) who does not have a business need to
know such information for the benefit of the Corporation.


Section 15.  Impact of Restatement of Financial Statements upon Previous Awards.
If any of the Corporation’s financial statements are required to be restated,
resulting from errors, omissions, or fraud, the Corporation may (in its sole
discretion, but acting in good faith) recover all or a portion of any
performance bonus paid to Executive with respect to any fiscal year of the
Corporation the financial results of which are negatively affected by such
restatement. The amount to be recovered from Executive shall be the amount by
which the affected bonus exceeded the amount that would have been payable to
such participant had the financial statements been initially filed as restated,
or any greater or lesser amount (including, but not limited to, the entire
award) that the Corporation shall determine. The Compensation Committee shall
determine whether the Corporation shall effect any such recovery (i) by seeking
repayment from Executive; (ii) by reducing (subject to applicable law and the
terms and conditions of the applicable agreement, plan, program or arrangement)
the amount that would otherwise be payable to Executive; (iii) by withholding
payment of future increases in compensation (including the payment of any
discretionary bonus amount) or grants of compensatory awards that would
otherwise have been made in accordance with the Corporation’s otherwise
applicable compensation practices; or (iv) by any combination of the foregoing.


 
 

--------------------------------------------------------------------------------

 
Section 16.  Miscellaneous.


16.1.  Assignment. Executive may not assign or delegate any of his rights or
duties under this Agreement.


16.2.  Expenses of Negotiating this Agreement. The Corporation shall pay or
reimburse Executive for all reasonable out-of-pocket attorney’s fees incurred or
paid by Executive in connection with the negotiation of this Agreement up to a
maximum of $5,000.


16.3.  Resignations. In the event Executive’s employment is terminated for any
reason whatsoever, Executive shall immediately resign as a director and officer
of the Corporation, its subsidiaries and affiliates.


16.4.  Entire Agreement. This Agreement constitutes and embodies the full and
complete understanding and agreement of the parties with respect to Executive’s
employment by the Corporation, supersedes all prior understandings and
agreements, including employment agreements, non-compete agreements and
confidentiality agreements, if any, whether oral or written, between Executive
and the Corporation and shall not be amended, modified or changed except by an
instrument in writing executed by the party to be charged. The invalidity or
partial invalidity of one or more provisions of this Agreement shall not
invalidate any other provision of this Agreement. No waiver by either party of
any provision or condition to be performed shall be deemed a waiver of similar
or dissimilar provisions or conditions at the same or any prior or subsequent
time.


16.5.  Binding Effect. This Agreement shall inure to the benefit of, be binding
upon and enforceable against, the parties hereto and their respective successors
and permitted assigns.


16.6.  Captions. The captions contained in this Agreement are for convenience of
reference only and shall not affect in any way the meaning or interpretation of
this Agreement.


16.7.  Notices. All notices, requests, demands and other communications required
or permitted to be given hereunder shall be in writing and shall be deemed to
have been duly given when personally delivered or sent by certified mail,
postage prepaid, or overnight delivery to the party at the address set forth
above or to such other address as either party may hereafter give notice of in
accordance with the provisions hereof.


16.8.  Governing Law. This Agreement shall be governed by and interpreted under
the laws of the State of New York applicable to contracts made and to be
performed therein without giving effect to the principles of conflict of laws
thereof. Except in respect of any action commenced by a third party in another
jurisdiction, the parties hereto agree that any legal suit, action, or
proceeding against them arising out of or relating to this Agreement shall be
brought exclusively in the United States Federal Courts or New York County
Supreme Court, in the State of New York. The parties hereto hereby accept the
jurisdictions of such courts for the purpose of any such action or proceeding
and agree that venue for any action or proceeding brought in the State of New
York shall lie in the Southern District of New York or Supreme Court, New York
County, as the case may be. Each of the parties hereto hereby irrevocably
consents to the service of process in any action or proceeding in such courts by
the mailing thereof by United States registered or certified mail postage
prepaid at its address set forth herein.


 
 

--------------------------------------------------------------------------------

 
16.9.  Counterparts. This Agreement may be executed simultaneously in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.




MEDIALINK WORLDWIDE INCORPORATED


By:_____________________________________
Kenneth Torosian, Chief Financial Officer






________________________________________
LAURENCE MOSKOWITZ


 
 

--------------------------------------------------------------------------------

 